Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective August 8, 2006 (the “Effective Date”), between
Bronco Drilling Company, Inc., a Delaware corporation (the “Company”), and Frank
Harrison, an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive desire to set forth the terms of their
agreements relating to the employment of the Executive by the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer
and director of the Company.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in the objective of
achieving the most profitable operation of the Company and the Company’s
affiliated entities consistent with developing and maintaining a quality
business operation.

2.1 Specific Duties. During the term of this Agreement the Executive: (a) will
serve as Chief Executive Officer for the Company; (b) will be nominated for
election or appointed to serve as a director of the Company; (c) will be
appointed as an officer or manager of such of the Company’s subsidiaries as the
Executive requests; and (d) will be nominated for election or appointed to serve
as a director of such of the Company’s subsidiaries as the Executive requests.
The Executive agrees to use the Executive’s best efforts to perform all of the
services required to fully and faithfully execute the offices and positions to
which the Executive is appointed and elected and such other services as may be
reasonably directed by the Board of Directors of the Company in accordance with
this Agreement.

2.2 Modifications. The precise duties to be performed by the Executive may be
extended or curtailed in the discretion of the Board of Directors of the
Company. However, except for termination for Cause (as hereinafter defined)
under paragraph 6.1(b) of this Agreement, (i) a reduction in Executive’s Base
Salary (as hereinafter defined) or a significant reduction in Executive’s then
current benefits as provided in paragraph 4, (ii) the Company’s principal
executive officers are moved to a location more than 25 miles from its current
location or Executive is required to be based anywhere other than the Company’s
principal executive offices, or (iii) a failure by the Company to require any
successor to the Company or to all or substantially all of the business or
assets of the Company to expressly assume the obligations of the Company under
this



--------------------------------------------------------------------------------

Agreement or (iv) a breach by the Company of a material provision of this
Agreement or any other material plan or program covering Executive will
constitute termination without Cause (such events, collectively, “Good Reason”).

2.3 Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive including an Employment
Policies Manual. The Executive agrees to comply with such policies and
procedures, except to the extent such policies are inconsistent with this
Agreement. Such policies and procedures may be supplemented, modified, changed
or adopted without notice in the sole discretion of the Company at any time. In
the event of a conflict between such policies and procedures and this Agreement,
this Agreement will control unless compliance with this Agreement will violate
any law or regulation applicable to the Company or its affiliated entities.

3. Other Activities. During the term of this Agreement, Executive will devote
substantially all of his business time, efforts, skills and abilities and
attention to the business of the Company; provided, however, that Executive
(i) may serve on one board of directors of a publicly traded corporation,
(ii) with the consent of the Board of Directors of the Company (which will not
be unreasonably withheld), may serve on other boards of directors of business
entities, (iii) may engage in charitable, educational or community affairs,
including serving on the board of directors of any charitable, educational or
community organization and (iv) may manage his personal investments, provided
that such activities do not materially interfere with the performance of his
duties hereunder.

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

4.1 Base Salary. A base salary (the “Base Salary”), in an annual rate of not
less than Four Hundred Fifty Thousand Dollars ($450,000.00), will be paid to the
Executive in installments consistent with the Company’s customary payroll
practices, during the term of this Agreement.

4.2 Bonus. During the term of this Agreement, the Executive will be eligible to
receive an annual bonus established by the Board of Directors of the Company (or
its Compensation Committee), in an amount of not less than 66.7% of the Base
Salary.

4.3 Equity Compensation. In addition to the compensation set forth in paragraphs
4.1 and 4.2 of this Agreement, the Executive may periodically receive grants of
stock options, restricted stock or other equity related awards from the
Company’s stock compensation plans in effect from time to time, subject to the
terms and conditions of such plans.

4.4 Benefits. The Company agrees to extend to the Executive retirement benefits,
deferred compensation, reimbursement of reasonable expenditures for dues, travel
and entertainment and any other benefits the Company provides to other
executives or officers from time to time on the same terms as such benefits are
provided to such individuals. Such benefits will include comprehensive
healthcare, dental care, life

 

2



--------------------------------------------------------------------------------

insurance, disability and other welfare benefits that are not less favorable
than the plans in force on the Effective Date. The following specific benefits
will also be provided to the Executive at the expense of the Company.

(a) Vacation. The Executive will be entitled to take up to five (5) weeks of
paid vacation each calendar year during the term of this Agreement, subject to
proration for any portion of a calendar year under this Agreement. No additional
compensation will be paid for failure to take vacation and no vacation may be
carried forward from one calendar year to another.

(b) Membership Dues. The Company will reimburse the Executive for joining, and
maintaining a full membership in, any country club in the Oklahoma City area.

(c) Reimbursement of Expenses. The Company will reimburse the Executive for such
reasonable and necessary out-of-pocket business expenses as may be incurred by
him or her in the performance of the Executive’s duties hereunder.

(d) Supplemental Retirement Plan. The Executive will be eligible to participate
in the Company’s supplemental retirement plan, if any, on terms no less
favorable than those available to other senior executives.

(e) Tax Withholding. The Company has the right to deduct from any compensation
payable to Executive under this Agreement social security (FICA) taxes and all
Federal, state and local income taxes and charges as are required by applicable
law and regulations.

4.5 Gross-Up Payment. In the event it is determined that any payment or
distribution by the Company or the Company’s subsidiaries or affiliates to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
paragraph 4.5) (a “Payment”) is subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the “Code”) or any interest or
penalties related to such excise tax (collectively, the “Excise Tax”), the
Executive will be entitled to receive an additional payment (a “Gross-Up
Payment”) from the Company. The Gross-Up Payment will be equal to the amount
such that after payment by the Executive of all taxes (including the Excise Tax,
income taxes, interest and penalties imposed with respect to such taxes) on the
Gross-Up Payment, the Executive will retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed on the Payment.

(a) Determination. Subject to the provisions of paragraph 4.5(b), all
determinations required to be made under this paragraph 4.5 (including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized) will be made by a nationally recognized
certified public accounting firm designated by the Executive (the “Accounting

 

3



--------------------------------------------------------------------------------

Firm”). The Executive will request that the Accounting Firm provide detailed
supporting calculations both to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is reasonably requested by the parties.
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting a Change of Control (as hereinafter
defined), the Executive will be entitled to appoint another nationally
recognized accounting firm to make the determinations required under this
paragraph (which accounting firm will then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm will be paid by the
Company. Any Gross-Up Payment required to be paid under this paragraph 4.5 will
be paid by the Company to the Executive within five (5) days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
will be binding on the Company and the Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm, the Gross-Up Payment made by the Company
may be less than actually required (an “Underpayment”) consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph 4.5(b) below and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
will determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of the
Executive.

(b) Contest of Claims. The Executive will notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification will be given as
soon as practicable but no later than ten (10) business days after the Executive
is informed in writing of such claim and will apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive will not pay such claim prior to the expiration of the thirty (30)-day
period following the date on which the Executive notifies the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such thirty (30)-day period that the Company desires to contest
such claim, the Executive will: (i) provide to the Company any information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim as the Company reasonably
requests in writing including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company; (c) cooperate with the Company in good faith as necessary to
effectively contest such claim; and (d) permit the Company to participate in any
proceedings relating to such claim. The Company will bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with the contest of the claim and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such contest (including payment of costs

 

4



--------------------------------------------------------------------------------

and expenses as provided hereunder). Without limitation on the foregoing
provisions, the Company will control all proceedings related to such contested
claim, may at its sole option pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may at its sole option either direct the Executive to
pay the tax claimed and sue for a refund, or contest the claim in any
permissible manner. The Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company reasonably
determines. If the Company directs the Executive to pay a claim and sue for a
refund, the Company will be required to advance the amount of such payment to
the Executive on an interest-free basis and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contested claim will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(c) Refunds. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph 4.5(b), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive will (subject to the
Company’s complying with the requirements of paragraph 4.5(b)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph 4.5(b), a
determination is made that the Executive will not be entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then the advance will be forgiven and will
not be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

4.6 Compensation Review. The compensation of the Executive will be reviewed not
less frequently than annually by the Board of Directors of the Company (or a
Compensation Committee thereof) and shall be reviewed semi-annually if the
compensation of other executive officers of the Company is reviewed at such
frequency. The compensation of the Executive prescribed in paragraph 4 of this
Agreement (including benefits) may be increased at the discretion of the Board
of Directors of the Company or the Compensation Committee, but may not be
reduced without the prior written consent of the Executive except as expressly
provided herein.

 

5



--------------------------------------------------------------------------------

5. Term. In the absence of termination as set forth in paragraph 6 below, this
Agreement will extend for a term commencing on the Effective Date, and ending on
August 8, 2009 (the “Expiration Date”) as extended from time to time. Unless the
Company provides thirty (30) days’ prior written notice of non-extension to the
Executive on or before each August 8 during the term of this Agreement, the term
and the Expiration Date will be automatically extended for one (1) additional
year so that the remaining term on this Agreement will be not less than two
(2) and not more than three (3) years.

6. Termination. The Executive’s employment will continue in effect until the
expiration of the term set forth in paragraph 5 of this Agreement unless earlier
terminated pursuant to this paragraph 6.

6.1 Termination by the Company. The Company will have the following rights to
terminate Executive’s employment:

(a) Termination without Cause. The Company may terminate Executive’s employment
without Cause at any time by the service of written notice of termination to the
Executive specifying an effective date of such termination not sooner than ten
(10) days after the date of such notice (the “Termination Date”). In the event
the Executive is terminated without Cause (other than in connection with a
Change of Control or a Potential Change of Control under paragraph 6.3 of this
Agreement), the Executive will receive as termination compensation: (i) an
amount equal to his Base Salary (as in effect on the Termination Date) during
the remaining term of this Agreement, but in any event through the Expiration
Date; provided, however, such amount shall not be less than two times the then
current Base Salary; plus (ii) the greater of any target bonus for the year of
termination or the average of the immediately preceding two years’ annual
incentive bonuses received by Executive; plus (iii) any vacation pay accrued
through the Termination Date. In addition, during the greater of (i) twenty-four
month period following the date of termination and (ii) the number of months,
including fractional months, remaining in the term of this Agreement, the
Company will continue to provide Executive (and, as applicable, his family) with
the benefits, including but not limited to healthcare, dental, life insurance
and other benefits set forth in paragraph 4.4. The payment of such amounts shall
be made, at Executive’s option, either in a lump sum within ten (10) days of
termination or during the remaining term of the Agreement in installments
consistent with the Company’s normal payroll practices, but, if on the
Termination Date, the Executive is a “specified employee” as defined in
regulations under Section 409A of the Code, such payments will commence on the
first payroll payment date which is more than six months following the
Termination Date, and the first payment shall include any amounts that would
have otherwise been payable during the six-month period.

(b) Termination for Cause. The Company may terminate Executive’s employment for
Cause. For purposes of this Agreement, “Cause” means: (i) the willful and
continued failure of the Executive to perform substantially the Executive’s
duties with the Company or its subsidiaries or

 

6



--------------------------------------------------------------------------------

affiliates (other than a failure resulting from incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to the Executive by the Board of Directors which specifically identifies the
manner in which the Board of Directors believes that the Executive has not
substantially performed the Executive’s duties; or (ii) the willful engaging by
the Executive in illegal conduct, gross misconduct or a clearly established
violation of the Company’s written policies and procedures, in each case which
is materially and demonstrably injurious to the Company. For purposes of this
provision, an act or failure to act, on the part of the Executive, will not be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based on authority given pursuant to a resolution duly adopted by the Board of
Directors or based on the advice of counsel for the Company will be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company. In the event Executive’s employment is
terminated for Cause, the Company will not have any obligation to provide any
further payments or benefits to the Executive after the effective date of such
termination. Executive’s employment will not be deemed to have been terminated
for Cause unless a written determination specifying the reasons for such
termination is made, approved by a majority of the independent and disinterested
members of the Board of Directors of the Company and delivered to the Executive.
Thereafter, the Executive will have the right for a period of thirty (30) days
to request a Board of Directors meeting to be held at a mutually agreeable time
and location to be attended by the members of the Board of Directors in person
within the following thirty (30) days, at which meeting the Executive and his
designated representatives will have an opportunity to be heard. Failing such
determination and opportunity for hearing, any termination of Executive’s
employment will be deemed to have occurred without Cause.

6.2 Termination by Executive. The Executive may voluntarily terminate his
employment with or without Cause by the service of written notice of such
termination to the Company specifying an effective date of such termination
ninety (90) days after the date of such notice, during which time the Executive
may use remaining accrued vacation days, or at the Company’s option, be paid for
such days. Subject to paragraphs 2.2 and 6.1, in the event his employment is
terminated by the Executive, neither the Company nor the Executive will have any
further obligations hereunder, except for any obligations which expressly
survive termination of employment including, without limitation, any obligation
of the Company to provide any further payments or benefits to the Executive
after the effective date of such termination.

6.3 Termination in Connection with Change of Control or Potential Change of
Control. If (x) within two (2) years following a “Change of Control” or
(y) following a “Potential Change of Control” which is followed within one
(1) year by a Change of Control, there is a CC Termination (as hereinafter
defined), then the Executive will be entitled to a severance payment (in
addition to any other rights and other amounts payable to the Executive under
Section 6.7 or under Company plans in which Executive

 

7



--------------------------------------------------------------------------------

is a participant) payable in a lump sum in cash within ten (10) days following
the CC Termination in an amount equal to the sum of the following: (i) three
(3) times the Executive’s Base Salary for the last 12 calendar months ending
immediately prior to the CC Termination and bonus paid pursuant to Section 4.2
(based on the average of the last three years’ annual bonuses or such lesser
number of years as Executive may have been employed); plus (ii) any applicable
Gross-Up Payment. If the foregoing amount is not paid within ten (10) days after
the CC Termination, the unpaid amount will bear interest at the per annum rate
of 12%. Notwithstanding the foregoing, if at the time of a CC Termination the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code, such payment will be made on the first day which is more than six
(6) months following the CC Termination. In connection with any Potential Change
of Control or Change of Control, the Company shall obtain the assumption of this
Agreement, without limitation or reduction, by any successor to the Company or
any parent corporation of the Company.

(a) Change of Control. For the purpose of this Agreement, a “Change of Control”
means the occurrence of any of the following:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Executive or his affiliates or
Wexford Capital LLC or its affiliates (the “Exempt Persons”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 40% or more of either (a) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”). For purposes of this paragraph (i), any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company will not constitute a Change in
Control.

(ii) The individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.

 

8



--------------------------------------------------------------------------------

(iii) The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (a) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one ore more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; (b) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination) other than
one or more of the Exempt Persons beneficially owns, directly or indirectly, 40%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(c) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

(iv) The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

(b) Potential Change of Control. For the purpose of the Agreement, a “Potential
Change of Control” means the earliest to occur of the following events: (i) the
Company enters into an agreement the consummation of which, or the approval by
stockholders of which, would constitute a Change of Control; (ii) proxies for
the election of members of the Board are solicited by any Person other than the
Company; (iii) any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change of Control; or
(iv) any other event occurs which is deemed to be a Potential Change of Control
by the Board and the Board adopts a resolution to the effect that a Potential
Change of Control has occurred.

(c) CC Termination. The term “CC Termination” means any of the following:
(i) the Executive’s employment is terminated by the Company other

 

9



--------------------------------------------------------------------------------

than under paragraphs 6.1(b), 6.4 or 6.5; or (ii) the Executive resigns as a
result of any of the events constituting Good Reason as defined in paragraph
2.2.

6.4 Disability of Executive. (a) The employment of Executive will terminate upon
the Disability of Executive. For purposes of this Agreement, “Disability” means
Executive’s inability to perform his duties and responsibilities as contemplated
under this Agreement for a period of more than 120 consecutive days due to
physical, mental or emotional incapacity or impairment. A determination of
Disability will be made by a physician acceptable to both Executive and the
Company; provided that if Executive and the Company cannot agree as to a
physician, each will select a physician and the two physicians will select a
third physician, whose determination as to Disability will be binding on
Executive and the Company. Executive, his legal representative or any adult
member of his immediate family will have the right to present to the Company and
such physician such information and arguments on his behalf as Executive or they
deem appropriate, including the opinion of his personal physician. Executive’s
employment will not be terminated due to Disability until the physician has
delivered a written opinion certifying such disability and a written notice of
termination for Disability has been delivered by the Company or Executive, as
the case may be, to the other party.

(b) In the event Executive’s employment is terminated for Disability, the
Company will pay Executive his Base Salary in effect on the date of termination
through the remaining term of this Agreement, but in any event through the
Expiration Date. The payment of such amounts shall be made during the remaining
term of the Agreement in installments consistent with the Company’s normal
payroll practices, but, if on the termination date, the Executive is a
“specified employee” as defined in regulations under Section 409A of the Code,
such payments will commence on the first payroll payment date which is more than
six months following the termination date and the first payment shall include
any amounts that would have otherwise been payable during the six-month period.
Notwithstanding the foregoing, the amount payable hereunder will be reduced by
any benefits payable under any disability plans provided by the Company under
paragraph 4.4 of this Agreement.

6.5 Death of Executive. If Executive dies during the term of this Agreement,
Executive’s employment will terminate without compensation to the Executive’s
estate, except: (a) the obligation to continue the Base Salary payments under
paragraph 4.1 of this Agreement for twelve (12) months after the effective date
of such termination, and (b) the benefits described in paragraph 4.4 of this
Agreement accrued through the effective date of such termination.

6.6 Effect of Termination. The termination of Executive’s employment will
terminate all obligations of the Executive to render services on behalf of the
Company. Executive will maintain the confidentiality of all information acquired
by the Executive during the term of his employment in accordance with paragraph
7 of this Agreement. In the event of Executive’s termination of employment, and
in addition to any other payments or benefits owed to Executive under this
paragraph 6, the Company will pay Executive, his estate or his representative,
as the case may be, any accrued but unpaid salary, bonuses, expenses or benefits
as of the date of termination. Except as provided in

 

10



--------------------------------------------------------------------------------

the previous sentence, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of his employment. In the event that payments are required to be
made by the Company under this paragraph 6, the Executive will not be required
to seek other employment as a means of mitigating the Company’s obligations
hereunder resulting from termination of the Executive’s employment and the
Company’s obligations hereunder (including payment of severance benefits) will
not be terminated, reduced or modified as a result of the Executive’s earnings
from other employment or self-employment. All keys, entry cards, credit cards,
files, records, financial information, furniture, furnishings, equipment,
supplies and other items relating to the Company will remain the property of the
Company. All such personal items will be removed from such offices no later than
ten (10) days after the effective date of termination, and the Company is hereby
authorized to discard any items remaining and to reassign the Executive’s office
space after such date. Prior to the effective date of termination, the Executive
will cooperate with the Company to provide for the orderly termination of the
Executive’s employment.

6.7 Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.1(a) (which includes any termination by Executive for Good
Reason) or 6.3 of this Agreement: (a) all units, stock options, incentive stock
options, performance shares, stock appreciation rights and restricted stock held
by Executive immediately prior to such termination will immediately become 100%
vested; and (b) the Executive’s right to exercise any previously unexercised
options will not terminate until the latest date on which such option would
expire but for Executive’s termination of employment. To the extent the Company
is unable to provide for one or both of the foregoing rights, the Company will
provide, in lieu thereof, a lump-sum cash payment equal to the difference
between the total value of such units, stock options, incentive stock options,
performance shares, stock appreciation rights and shares of restricted stock
(the “Equity Compensation Rights”) with the foregoing rights as of the date of
Executive’s termination of employment and the total value of the Equity
Compensation Rights without the foregoing rights as of the date of the
Executive’s termination of employment. The foregoing amounts will be determined
by the Board of Directors in good faith based on a valuation performed by an
independent consultant selected by the Board of Directors and the cash payment,
if any, will be paid in a lump sum in the case of a termination under
Section 6.1(a), at the same time as the first severance payment is otherwise due
under such Section, and in the case of a termination under Section 6.3, at the
same time the payment is due under such Section.

6.8 Payment in Lieu of Benefits. In the event that Executive and/or his family
is entitled to benefits, such as healthcare, under this paragraph 6, to the
extent that the Company’s plans, programs and arrangements do not permit a
continuation of Executive’s and/or his family’s participation in a benefit plan,
program or arrangement following his termination of employment, the Company will
pay Executive (and/or his family), no less frequently than quarterly in advance
an amount which, after all taxes on such amount, is sufficient for him and/or
his family to purchase equivalent benefits.

 

11



--------------------------------------------------------------------------------

6.9 Release. As a condition of receiving any amounts pursuant to paragraph 6, or
of accelerated vesting of any equity-based or cash-based award in connection
with the termination of Executive’s employment, Executive agrees to execute a
release of claims that he has or may have against the Company relating to, or
arising out of his employment (including the termination of such employment)
with the Company; provided, however, Executive will not release:

(i) claims that Executive may have against the Company for reimbursement of
ordinary and necessary business expenses incurred by him during the course of
his employment;

(ii) claims that arise after the effective date of the release;

(iii) any rights Executive may have to enforce this Agreement;

(iv) any rights or entitlements that Executive has under any applicable plan,
policy, program, or arrangement of, or other agreement with, the Company; and

(v) claims for which Executive is entitled to be indemnified under the Company’s
Certificate of Incorporation or By-laws or under applicable law or pursuant to
the Company’s directors’ and officer’s liability insurance policies.

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information that
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the business of the Company is predicated
(“Confidential Information”). The Executive agrees not to disclose to any person
other than the Company’s employees or the Company’s legal counsel or other
parties authorized by the Company to receive confidential information nor use
for any purpose, other than the performance of this Agreement, any Confidential
Information. Confidential Information includes data or material (regardless of
form) which is: (a) a trade secret; (b) provided, disclosed or delivered to
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant or other person or entity employee by the Company in any
capacity, any customer, borrower or business associate of the Company or any
public authority having jurisdiction over the Company of any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of the Executive or the Company (whether or not such information was
developed in the performance of this Agreement) with respect to the Company or
any assets, business activities, officers, directors, employees, borrowers or
customers of the foregoing. However, Confidential Information will not include
any information, data or material which at the time of disclosure or use was
generally available to the public other than by a breach of this Agreement, was
available to the party to whom disclosed on a non-confidential basis by
disclosure or access provided by the Company or a third party, or was otherwise
developed or obtained independently by the person to whom disclosed without a
breach of this Agreement. On request by the Company, the Company will be
entitled to a copy of any Confidential Information in the possession of the
Executive. The provisions of this paragraph 7 will survive the termination,
expiration or cancellation of

 

12



--------------------------------------------------------------------------------

Executive’s employment for a period of one (1) year after the date of
termination. The Executive will deliver to the Company all originals and copies
of the documents or materials containing Confidential Information. For purposes
of paragraphs 7, 8 and 9 of this Agreement, the Company expressly includes any
of the Company’s subsidiaries or affiliates.

8. Non-competition. During the period of Executive’s employment and for a period
ending six (6) months after the Executive’s termination of employment for any
reason other than pursuant to Section 6.1(a) or 6.3, (a) the Executive will not
solicit, induce, entice or attempt to entice any employee, contractor, customer,
vendor or subcontractor to terminate or breach any relationship with the Company
or the Company’s subsidiaries or affiliates for the Executive’s own account or
for the benefit of another party; and (b) the Executive will not circumvent or
attempt to circumvent the foregoing agreements in clause (a) by any future
arrangement or through the actions of a third party. The foregoing will not
prohibit the activities which are expressly permitted by paragraph 3 of this
Agreement.

9. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes or know-how that are
generated or conceived by the Executive during the term of this Agreement,
whether generated or conceived during the Executive’s regular working hours or
otherwise, will be the sole and exclusive property of the Company. Whenever
requested by the Company (either during the term of this Agreement or
thereafter), the Executive will assign or execute any and all applications,
assignments and/or other instruments and do all things which the Company deems
necessary or appropriate in order to permit the Company to: (a) assign and
convey or otherwise make available to the Company the sole and exclusive right,
title and interest in and to said improvements, inventions, discoveries,
processes, know-how, applications, patents, copyrights, trade names or
trademarks; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes or know-how.
However, the improvements, inventions, discoveries, processes or know-how
generated or conceived by the Executive and referred to above (except as they
may be included in the patents, copyrights or registered trade names or
trademarks of the Company, or corporations, partnerships or other entities which
may be affiliated with the Company) will not be exclusive property of the
Company at any time after having been disclosed or revealed or have otherwise
become available to the public or to a third party on a non-confidential basis
other than by a breach of this Agreement, or after they have been independently
developed or discussed without a breach of this Agreement by a third party who
has no obligation to the Company or the Company Entities.

10. Arbitration. The parties will attempt to promptly resolve any dispute or
controversy arising out of our relating to this Agreement or termination of the
Executive by the Company. Any negotiations pursuant to this paragraph 10 are
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to reach a settlement amicably, the
dispute will be submitted to binding arbitration before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. The arbitrator will be instructed and empowered to take
reasonable steps to expedite the arbitration and the arbitrator’s judgment will
be final and binding upon the parties subject solely to challenge on the grounds
of fraud or gross misconduct. Except for damages arising out of a breach of
paragraphs 6, 7, 8 or 9 of this Agreement, the arbitrator is not

 

13



--------------------------------------------------------------------------------

empowered to award total damages (including compensatory damages) that exceed
300% of compensatory damages and each party hereby irrevocably waives any
damages in excess of that amount. The arbitration will be held in Oklahoma
County, Oklahoma. Judgment upon any verdict in arbitration may be entered in any
court of competent jurisdiction and the parties hereby consent to the
jurisdiction of, and proper venue in, the federal and state courts located in
Oklahoma County, Oklahoma. The Company will pay the costs and expenses of the
arbitration including, without implied limitation, the fees for the arbitrators.
Unless otherwise expressly set forth in this Agreement, the procedures specified
in this paragraph 10 will be the sole and exclusive procedures for the
resolution of disputes and controversies between the parties arising out of or
relating to this Agreement. Notwithstanding the foregoing, a party may seek a
preliminary injunction or other provisional judicial relief if in such party’s
judgment such action is necessary to avoid irreparable damage or to preserve the
status quo.

11. Miscellaneous. The parties further agree as follows:

11.1 Time. Time is of the essence of each provision of this Agreement.

11.2 Notices. Any notice, payments, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when received by personal delivery, by
facsimile, by overnight courier, or be certified mail, postage and charges
prepaid, directed to the following address or to such other additional addresses
as any party might designate by written notice to the other party:

 

To the Company:    Bronco Drilling Company, Inc.    16217 N. May Avenue   
Edmond, OK 73013    Attn: General Counsel To the Executive:    Frank Harrison   
12901 N. Western    Oklahoma City, Ok 73114

11.3 Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement.

11.4 Construction. If any provision of this Agreement or the application thereof
to any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. This

 

14



--------------------------------------------------------------------------------

Agreement is intended to be interpreted, construed and enforced in accordance
with the laws of the State of Oklahoma.

11.5 Entire Agreement. Except as provided in paragraph 2.3 of this Agreement,
this Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter herein contained, and no modification hereof will
be effective unless made by a supplemental written agreement executed by all of
the parties hereto.

11.6 Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof.

11.7 Attorneys’ Fees. If any party institutes an action, proceeding or
arbitration against any other party relating to the provisions of this Agreement
or any default hereunder, the Company will be responsible for paying the
Company’s legal fees and expenses and the Company will be required to reimburse
the Executive for reasonable expenses and legal fees incurred by the Executive
in connection with the resolution of such action or proceeding, including any
costs of appeal.

11.8 Superseding Agreement. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the effective date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.

11.9 Non-Contravention. Executive represents and warrants to the Company that
the execution and performance of this Agreement will not violate, constitute a
default under, or otherwise give rights to any third party, pursuant to the
terms of any Agreement to which Executive is a party.

11.10 Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent any benefit paid under this Agreement
shall be subject to Section 409A of the Code, such benefit shall be paid in a
manner that will comply with Section 409A, including any IRS 409A Guidance. Any
provision of this Agreement that would cause the payment of any benefit to fail
to satisfy Section 409A of the Code shall have no force and effect until amended
to comply with Section 409A (which amendment may be retroactive to the extent
permitted by the IRS 409A Guidance.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

[SIGNATURES ON FOLLOWING PAGE]

 

15



--------------------------------------------------------------------------------

COMPANY:

By:

 

/s/ Zac Graves

Name:

 

Zac Graves

Title:

 

CFO

EXECUTIVE:

By:

 

/s/ Frank Harrison

 

Frank Harrison